Case 1:19-cv-00715-LO-IDD Document 70 Filed 08/26/19 Page 1 of 2 PageID# 959

                                                                               L      E         !'
                          UNITED STATES DISTRICT COURT
                                       FOR THE
                                                                        AUB'262819 Id
                          EASTERN DISTRICT OF VIRGINIA                                     -J
                                                                                         ocurt
                                Alexandria Division                   ALEX.-^::jRIA. VIRGINIA



JUUL LABS,INC.,
      Plaintiff,




V.                                                    Civil Action No. l:19-cv-00715




THE UNINCORPORATED ASSOCIATIONS §
IDENTIFIED IN SCHEDULE A, Defendants. §

                   OBJECTION TO THE JURISDICTION OF ALI TOY


       COMES NOW ALI TOY,Defendant and avers that this court lacks jurisdiction because
the amount in controversy is less than $1,000.




                                                             Air
                                                             5007 Falcon Bellow Rd.
                                                             McKinney, Texas 75072
                                                             469-215-9695
                                                             Alitov@hotmail.com




OBJECTION TO THE JURISDICTION OF ALI TOY
                                        PAGE 1
Case 1:19-cv-00715-LO-IDD Document 70 Filed 08/26/19 Page 2 of 2 PageID# 960
